UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 OR [ ] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 000-52735 METASTAT, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-8753132 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8 Hillside Avenue, Suite 207 Montclair, New Jersey 07042 (Address of principal executive offices) (973) 744-7618 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ] No [X] As of July 14, 2014, 26,776,106 shares of the registrant’s common stock, $0.0001 par value, were issued and outstanding. Table of Contents TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 21 PARTII. OTHER INFORMATION Item1. Legal Proceedings 23 Item1A. Risk Factors 23 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item3. Defaults Upon Senior Securities 23 Item4. Mine Safety Disclosures 23 Item5. Other Information 23 Item6. Exhibits 24 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements MetaStat Inc. Condensed Consolidated Balance Sheets (Unaudited) May 31, February 28, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Other receivable - Prepaid Insurance Deferred financing costs Total current assets PROPERTY AND EQUIPMENT (net of accumulated depreciation of $46,828 and $24,192, respectively) Refundable deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES CURRENT LIABILITIES Accounts payable $ $ Accrued expense - Current portion of capital lease - Convertible notes (net of discount of $51,463 and $206,637, respectively) Accrued interest payable Total current liabilities Capital lease - Total liabilities STOCKHOLDERS' DEFICIT Preferred stock (50,000 shares authorized; no shares issued and respectively) - - Common stock (Common Stock, $0.0001 par value; 150,000,000 shares authorized; 21,623,899 and 21,573,899 shares issued and outstanding respectively) Paid-in-capital Deficit accumulated deficit during development stage ) ) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. -1- Table of Contents MetaStat Inc. Unaudited Condensed Consolidated Statements of Operations Three Months Three Months ended ended May 31, 2014 May 31, 2013 Revenue $
